Citation Nr: 0936522	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-29 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to separate 10 percent disability ratings for 
tinnitus disability.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in September 2005, a statement of the 
case was issued in November 2005, and a substantive appeal 
was received in September 2006.  The Veteran requested a 
Board hearing which was scheduled for July 2009; however, the 
Veteran failed to appear.  Accordingly, the hearing request 
is considered to have been withdrawn. See 38 C.F.R. § 20.702 
(2008).


FINDINGS OF FACT

1.  The current single 10 percent evaluation assigned to 
tinnitus disability is the maximum evaluation permitted under 
VA rating criteria. 

2.  The Veteran has no higher than level I hearing acuity in 
the right ear and level I hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of separate 10 
percent disability ratings for the Veteran's tinnitus 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2009); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for the entitlement to a compensable rating 
for bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tinnitus

The Veteran has requested a 10 percent evaluation for each 
ear with regard to his service-connected tinnitus disability.  
The RO denied the Veteran's request because under Diagnostic 
Code (DC) 6260 there is no provision for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.  The 
Veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit concluded that the CAVC erred in 
not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The Veteran's service-connected tinnitus has been assigned a 
10 percent rating which is the maximum schedular rating 
available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 
6260.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
Veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  No useful purpose would be served by scheduling an 
examination since, regardless of examination findings, there 
is no basis under law for separate 10 percent ratings for the 
Veteran's tinnitus disability.  

II.  VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Duty to Notify

In this case, in response to the Veteran's claim of service 
connection for bilateral hearing loss disability, VA issued a 
VCAA letter the Veteran in June 2005.  The letter predated 
the September 2005 rating decision which granted service 
connection and assigned a compensable disability rating.  See 
id.  Since the bilateral hearing loss disability appellate 
issue in this case (entitlement to assignment of a higher 
initial rating) is a downstream issue from that of service 
connection (for which the June 2005 VCAA letter was duly 
sent), another VCAA notice is not required.  VAOPGCPREC 8- 
2003 (Dec. 22, 2003).  However, a May 2008 letter from the RO 
effectively informed the Veteran of the evidence necessary to 
support a higher rating.  Collectively, the VCAA letters 
notified the Veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The 
letters have clearly advised the Veteran of the evidence 
necessary to substantiate his claim. 

In March 2006, the Veteran was provided with notice of the 
types of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to a higher initial rating, any questions 
as to the appropriate effective date to be assigned are 
rendered moot. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of 
either notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Duty to Assist

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service VA 
medical records.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains VA examinations 
performed in July 2005 and December 2006.  Collectively, the 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue of entitlement to a compensable rating for bilateral 
hearing loss disability.  

III.  Bilateral hearing loss disability

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table Via will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted 
where hearing in the better ear is I, and hearing in the 
poorer ear is X to XI; or where hearing in the better ear is 
II, and hearing in the poorer ear is V to XI; or where 
hearing in the better ear is III, and hearing in the poorer 
ear is IV to VI..  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In July 2005, the Veteran underwent a VA examination 
pertaining to the ears and hearing loss.  The Veteran 
reported that his hearing began to be a problem as he grew 
older.  He had not used a hearing aid.  He reported that he 
must look at the person speaking to understand what is being 
said.  He also had more trouble understanding his spouse.  
The examiner stated that the Veteran's current employment, 
social and daily activities functioning were adversely 
affected by the hearing loss and tinnitus.  He underwent 
audiometric testing, and pure-tone thresholds for the ears 
were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
15
25
45
65
LEFT
N/A
15
25
55
80

The pure tone average in the right ear was 38 decibels, and 
44 decibels in the left ear.  Speech recognition scores in 
the right ear were 96 percent and in the left ear were 92 
percent.  The examiner's assessment was normal to moderately 
severe sensorineural hearing loss through 4000 Hertz with 
severe hearing loss in the right ear, and normal to severe 
sensorineural hearing loss in the left ear.  Such audiometric 
findings translate to level I hearing in both ears.  38 
C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 
6100, this equates to noncompensable hearing loss.  

In September 2006, the Veteran underwent a VA audiological 
consultation.  He reported decreasing hearing loss.  
Immittance testing revealed Type A tympanograms bilaterally.  
Acoustic reflexes were present bilaterally.  This was 
consistent with normal middle ear function.  Audiologic 
evaluation revealed moderate to severe high frequency 
sensorineural hearing loss beginning at 3000 Hertz, and mild 
to severe high frequency sensorineural hearing loss beginning 
at 2000 Hertz.  Speech recognition ability was good 
bilaterally.  His responses were somewhat inconsistent and 
repeated instruction was given.  He was deemed a candidate 
for amplification in the left ear.  The VA examiner did not 
document the audiometric pure tone thresholds.

In December 2006, the Veteran underwent another VA 
audiological examination.  Pure-tone thresholds for the ears 
were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
15
20
45
65
LEFT
N/A
20
30
55
85

The pure tone average in the right ear was 36 decibels and 48 
decibels in the left ear.  Speech recognition scores were 96 
percent in both ears.  The examiner diagnosed moderate 
sensorinerual hearing loss at 3000 and 4000 Hertz in the 
right ear, and mild sensorineural hearing loss at 2000 Hertz, 
and a moderate to severe hearing loss at 3000 and 4000 Hertz.  
Such findings translate to level I hearing in both ears.  38 
C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 
6100, this again equates to noncompensable hearing loss.  

In a February 2007 VA addendum opinion, a VA examiner 
suggested that valid audiometric testing was not feasible in 
December 2006.  However, in a May 2007 VA addendum opinion, 
the same VA examiner stated that the December 2006 
audiometric testing was done in accordance with VA 
regulations and recommended that the testing scores recorded 
on that date be utilized for rating.

The Board has considered the Veteran's contentions regarding 
impact of his hearing loss on his daily activities and 
employment, and VA's obligation to resolve all reasonable 
doubt in the Veteran's favor.  Moreover, it is noted that the 
examiner in July 2005 appropriately considered the impact of 
the Veteran's hearing loss on his daily life.  Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007).  However, the 
evidence does not most nearly approximate the next-higher 10 
percent evaluation, based on the evidence as previously 
discussed.

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the Veteran's bilateral 
hearing loss disability has resulted in marked interference 
with earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  

The Board acknowledges that the Veteran has reported problems 
understanding people, including his spouse, and the July 2005 
VA examiner stated that the Veteran's current employment, 
social and daily activities function are adversely affected 
by bilateral hearing loss; however, there is no bases or 
rationale provided for such statement.  VA's General Counsel 
has noted "mere assertions or evidence that a disability 
interferes with employment" is not enough to warrant extra-
schedular consideration.  Rather, consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where 
there is evidence that the disability picture presented by 
the Veteran would, in that average case, produce impairment 
of earning capacity beyond that reflected in the rating 
schedule or where evidence shows that the Veteran's service-
connected disability affects employability in ways not 
contemplated by the rating schedule.  See VA O.G.C. Prec. Op. 
No. 6-96, published at 61 Fed. Reg. 66749 (1996).  The May 
2007 VA addendum opinion specifically contains the examiner's 
opinion that there would be no basis for extraschedular 
evaluation.  Such a showing for extraschedular consideration 
has not been made in this case.  Accordingly, the Board finds 
that 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a compensable rating is not 
warranted for bilateral hearing loss disability.  
Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to separate disability ratings for tinnitus 
disability is denied.  

A compensable disability rating for bilateral hearing loss 
disability is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


